CONKLING, District Judge.
If the petitioner has stated1 the facts of his case truly, he unquestionably has a valid title to the farm in question; and if these facts had been fully made known to the supreme court, on an application for a re-sale, by Archibald Stephens, that court would have seen, that having elected to prove his judgment as a debt against the bankrupt, he had thereby surrendered his judgment as a lien on the lands of the bankrupt; and his application would, doubtless, have been denied. The fifth section of the bankrupt act is perfectly explicit on this point. But admitting that the petitioner is entitled, upon general principles, to the interposition of a court of equity to quiet his title, I am of opinion that this court is incompetent to afford him relief. 'While the property of a bankrupt is in a course of administration, in the hands of the assignee, this court is not only empowered, but bound, to restrain all persons from any unlawful interference with it, which, if permitted, would operate injuriously to the rights of the creditors. But when, as in the present case, the assignee has lawfully sold the property I know of no ground on which this court is authorized to interfere, at the instance of the purchaser, to vindicate his title. If another sees fit to contest his title, the controversy, like others of a like nature, is to be determined by the state tribunals, whose duty it is, equally with the national courts, to give effect to acts of congress, as the supreme law of the land. The petition must therefore be dismissed. It is proper to add, also, that the petitioner is mistaken, even admitting the case to be within the jurisdiction of the court, in supposing that he is entitled to the relief he asks on petition. The provision contained in the 6tb section of the bankrupt act, requiring the “jurisdiction of the, court in all matters and proceedings in bankruptcy to be exercised summarily, in the nature of summary proceedings in equity,” is not understood to embrace controversies respecting the title to property in which strangers are parties. Such controversies, according to their nature, are to be prosecuted by action at law, or suit in equity in the accustomed forms.